Case 2:21-cv-02208-PA-JEM Document 1 Filed 03/11/21 Page 1 of 5 Page ID #:1




 1 Jeffrey M. Lenkov, Esq. (State Bar No. 156478)
      jml@manningllp.com
 2 Tanya L. Prouty, Esq. (State Bar No. 309650)
      tlp@manningllp.com
 3 MANNING & KASS
     ELLROD, RAMIREZ, TRESTER LLP
 4 801 S. Figueroa St, 15th Floor
     Los Angeles, California 90017-3012
 5 Telephone: (213) 624-6900
     Facsimile: (213) 624-6999
 6
     Attorneys for Defendant, KOHL'S DEPARTMENT STORES, INC. (Erroneously
 7 served and sued as KOHL'S, INC.)

 8

 9                         UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11

12 MIGUEL A. ROJAS, an individual              Case No.
13                Plaintiff,                   DEFENDANT KOHL'S
                                               DEPARTMENT STORES, INC.'S,
14 v.                                          NOTICE OF REMOVAL OF
                                               ACTION UNDER 28 U.S.C.
15 KOHL'S INC. and DOES 1 to 100,              §1441(b); DEMAND FOR JURY
     inclusive,                                TRIAL
16
                  Defendants.
17

18
19 TO THE CLERK OF THE ABOVE-ENTITLED COURT:

20         PLEASE TAKE NOTICE that Defendant Kohl's Department Stores, Inc.
21 ("KDS") hereby removes to this Court the State Court action described below:

22 1.      On November 18, 2020, Plaintiff MIGUEL A. ROJAS ("Plaintiff") filed this
23 action in the Superior Court of the State of California, Los Angeles, as Case No.

24 20STCV44264. A true and correct copy of the Summons and Complaint is attached

25 hereto as Exhibit "A."

26 2.      Defendant was subsequently served with the Summons and Complaint on
27 February 16, 2021 and filed an Answer on March 8, 2021. A true and correct copy

28 of Defendant's Answer is attached hereto as Exhibit "B."


                                    NOTICE OF REMOVAL
Case 2:21-cv-02208-PA-JEM Document 1 Filed 03/11/21 Page 2 of 5 Page ID #:2




 1 3.     This action is a civil action of which this Court has original jurisdiction under
 2 28 U.S.C. §1332, and is one which may be removed to this Court by Defendant

 3 KDS, pursuant to the provisions of 28 U.S.C. §1441, in that it is a civil action

 4 between citizens of different states and the matter in controversy exceeds the sum of

 5 $75,000, exclusive of interest and costs.

 6 4.     Diversity of the parties exists as Plaintiff is a citizen of California.
 7 5.     Defendant KDS is a Delaware corporation with its principal place of business
 8 located in Menomonee Falls, WI.

 9 6.     In Plaintiff's Statement of Damages, served on February 16, 2021, he asserts
10 damages in excess of $5,016,545 .00. A true and correct copy of the Plaintiff's

11 Statement of Damages is attached hereto as Exhibit "C."

12 7.     Thus, the amount in controversy in this action exceeds the $75,000
13 jurisdictional limit established by 28 U.S.C. §1332(a), 28 U.S.C. §1446(b)(3) and 28

14 U.S.C. §1446(c)(3).

15

16 DATED: March 9, 2021                   MANNING & KASS
17
                                          ELLROD, RAMIREZ, TRESTER LLP

18
19                                        By:
20                                              Jeffrey M. Lenkov, Esq.
                                                Tanya L. Prouty, Esq.
21                                              Attorneys for Defendant
22                                              KOHL'S DEPARTMENT STORES, INC.
                                                (Erroneously served and sued as KOHL'S,
23                                              INC.)
24

25

26
27

28

                                                2
                                      NOTICE OF REMOVAL
Case 2:21-cv-02208-PA-JEM Document 1 Filed 03/11/21 Page 3 of 5 Page ID #:3




 1                       DECLARATION OF TANYA PROUTY
 2 I, Tanya Prouty, declare that:

 3 1.     I am an attorney at law duly licensed to practice before this Court and all of
 4 the courts of the State of California. I am an associate at Manning & Kass, Ellrod,

 5 Ramirez, Trester LLP, the attorneys for Defendant Kohl's Department Stores, Inc.

 6 ("KDS"). If called upon to do so, I could and would testify to the following from

 7 my personal knowledge, except as to those matters stated on information and belief,

 8 as to which I believe them to be true.

 9 2.     On November 18, 2020, Plaintiff MIGUEL A. ROJAS ("Plaintiff") filed this
10 action in the Superior Court of the State of California, Los Angeles, as Case No.

11 20STCV44264. A true and correct copy of the Summons and Complaint is attached

12 hereto as Exhibit "A."

13 3.     Defendant was subsequently served with the Summons and Complaint on
14 February 16, 2021 and filed an Answer on March 8, 2021. A true and correct copy

15 of Defendant's Answer is attached hereto as Exhibit "B."

16 4.     This action is a civil action of which this Court has original jurisdiction under
17 28 U.S.C. §1332, and is one which may be removed to this Court by Defendant

18 DTS, pursuant to the provisions of 28 U.S.C. §1441, in that it is a civil action
19 between citizens of different states and the matter in controversy exceeds the sum of

20 $75,000, exclusive of interest and costs.

21 5.     Diversity of the parties exist, as plaintiff is a citizen of California.
22 6.     Defendant KDS is a Delaware corporation with its principal place of business
23 located in Menomonee Falls, WI.

24 7.     In Plaintiff's Statement of Damages, served on February 16, 2021, he asserts
25 damages in excess of $5,016,545 .00. A true and correct copy of the Plaintiff's

26 Statement of Damages is attached hereto as Exhibit "C."
27 8.     Thus, the amount in controversy in this action exceeds the $75,000
28 jurisdictional limit established by 28 U.S.C. §1332(a), 28 U.S.C. §1446(b)(3) and 28

                                                3
                                      NOTICE OF REMOVAL
Case 2:21-cv-02208-PA-JEM Document 1 Filed 03/11/21 Page 4 of 5 Page ID #:4




 1 U.S.C. §1446(c)(3).

 2        I declare under penalty of perjury under the laws of the United States of
 3 America that the foregoing is true and correct and that this declaration was executed

 4 at Los Angeles, California on March 9, 2021.

 5

 6

 7

 8
                                             Tanya L. Prouty, Declarant
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                              4
                                    NOTICE OF REMOVAL
Case 2:21-cv-02208-PA-JEM Document 1 Filed 03/11/21 Page 5 of 5 Page ID #:5




 1
                            DEMAND FOR JURY TRIAL
 2
           Defendant KOHL'S DEPARTMENT STORES, INC., hereby demands trial of
 3
     this matter by jury.
 4

 5
     DATED: March 9, 2021            MANNING & KASS
 6                                   ELLROD, RAMIREZ, TRESTER LLP
 7

 8
                                     By:
 9
                                           Jeffrey M. Lenkov, Esq.
10                                         Tanya L. Prouty, Esq.
11                                         Attorneys for Defendant
                                           KOHL'S DEPARTMENT STORES, INC.
12                                         (Erroneously served and sued as KOHL'S,
13                                         INC.)

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                           5
                                 NOTICE OF REMOVAL
